 AIRBORNE INSTRUMENTS LABORATORY,INCORPORATED367Carpenters for such unit,which unit the Board,under suchcircumstances,finds to beappropriate for purposes of col-lective bargaining.If a majority of, voters in voting group (2)vote for the Boilermakers,they will have indicated theirdesire to constitute a separate appropriate unit and theRegional Director will issue a certification of representativesto the Boilermakers for such unit,which unit the Board,under such circumstances,finds to be appropriate for purposesof collective bargaining.If a majority of the voters in bothvotinggroups vote for the Boilermakers they will haveindicated their desire to be represented by the Boilermakersin a single unit and the Regional Director will issue a certi-ficationofrepresentatives to the Boilermakers for suchunit,which unit the Board,under such circumstances, findsto be appropriate for purposes of collective bargaining.[Text of Direction of Election omitted from publication.]AIRBORNE INSTRUMENTSLABORATORY,INCORPORATEDandLOCAL807, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA,AFL, Petitioner.Case No.2-RC-5381.April 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before ArthurGoldberg,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.4.The appropriate unit:The Petitioner seeks to represent unit of the Employer'sdrivers and shipping and receiving employees.Alternate unitrequestsby the Petitioner include(a)drivers,shipping,receiving,andmailroom employees;(b)drivers,shipping,receiving,and mailroom employees,and spare parts clerksin the packaging section; and (c) drivers.The Employermaintains that only an overall unit of all employees is appro-priate.104 NLRB No. 51. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in research,design, and develop-ment work for the armed services under the national-defenseprogram.Its final products are research reports, prototypemodels of its research and development work, and spareparts for such prototypes.The operations of the Employer are divided into fourprincipal divisions:(1)Financial--performing the usual finan-cial and general business services;(2) research and engineer-ing--performing theoretical research and embodying suchresearch into written reports,from which prototype modelsare, on occasion,constructed;(3) engineering and production--performing production work in constructing prototypes andspare parts and making practical application of the theoreticalwork of the research and engineering division;and (4)engineer-ingservices- -performing general services for all otherdivisions,including janitors,maintenance men, guards, re-ceptionists,shippingand receiving employees,mailroomemployees,telephone operators,drivers, property custodyclerks, library employees,publications employees,and others.A furtherbreakdown shows that the engineering servicesdivisionhas four departments:Procurement, publications,a miscellaneous grouping,'and plant services.With the exception of the spare parts clerks in the packagingsection,:alltheemployees whom the Petitioner seeks torepresent work in two sections of the plant services depart-ment,3namely,the transportation and communications sectionand the shipping,receiving,and mail section.The two sectionsare considered in the order named above.Transportation and Communication4The Employer hires 4 drivers to operate its vehicles,1truck, 2 suburbans, and I sedan. Although the drivers haveother duties, they are primarily engaged in the actual operationof these vehicles, while making pickups and deliveries.6The drivers receive their assignments from the plant servicessupervisor,Person,6 although the latter's instructions areusually relayed to the drivers throughhis assistant. Onoccasion, the drivers apparently receive their instructionsfrom other departments of the Employer's plant.IThis department is not specifically labeledon the Employer's operational chart (Em-ployer'sExhibitNo. 1), but it consists of the following sections:Research,instrumentroom, library, and propertycustody.2 This section is part of the services department of the engineering and production di-vision.6The othersectionsof the plantservices department are guard service and building andgrounds.in the latter section, there are, amongothers, 11maintenance employees, 3 or 4ofwhom substitute for drivers who are either absent or on vacation. Moreover, somemaintenance employees assist drivers in loading and unloading on the average of once aday.&The communications section iscomposed solely oftwo telephone operators.6 The driverspick up from and deliverto both ofthe Employer's shipping and receivinglocations and the mailroom.6 As shownby Employer'sExhibitNo. 1. Personhas ultimate supervision over threesections,besides transportation and communication. AIRBORNE INSTRUMENTSLABORATORY, INCORPORATED369Shipping, Receiving, and MailThere are 8 employees in the Employer's shipping andreceiving section of whom 5 7 work at its Old County Roadinstallationwhile the remaining 3 employees work 3 milesaway at its Stewart Avenue location. These employees checkall incoming mail and materials and wrap, pack, and cratealloutgoingmaterials.8 The shipping and receiving super-visor,Boyling, is in overall charge of this section, whilethe assistant shipping and receiving supervisor, Terrano,9apparently is "in charge" of the 3 employees at the StewartAvenue location.Themailroom comprises a separate area adjacent to theshipping and receiving room at Old County Road. It is staffedby three employees whose work is supervised by Boyling.These employees are responsible for sorting and deliveringincomingmail and for picking up and stamping outgoingmail.10Each piece of mail must be accounted for pursuantto security regulations and accurate records must be kept.Spare Parts Clerks in the Packaging SectionAs noted above, the employees, five in number, in thissection are part of the services department of the engineeringand production division. This section is located in a separatewire-enclosed area adjacent to the Stewart Avenue shippingand receiving room. These employees prepack componentparts for prototypes, following special wrapping instructionsor specifications. After the parts have been prepacked, theyare examined by the inspectors in the quality control sectionof the engineering and production division, and then passedto the shipping and receiving room where they are packed,crated, and made ready for shipment to their destination.11Itis further noted that there are stock clerks and toolclerks in both the engineering services division and theengineeringand production division. The Petitioner doesnot seek any of these employees in its unit requests, althoughboth stock and tool clerks handle materials and supplies, asdo the shipping and receiving employees and the spare partsclerks.The record indicates that strict lines of demarcation in theEmployer's operations are not followed; thatpersonnelpolicies7Of these5 employees, 2 are concernedsolelywith typing,filing, and keeping records.The Petitioner would exclude these 2 employees from any unit found appropriate.8 They also assist the drivers in the loading and unloading of vehicles.9The supervisory status of Terrano is in dispute.The partieswere not prepared toproduce evidence on that issue at the hearing.10 The Petitioner would exclude and the Employerinclude 1 of the 3 mailroomemployees.The disputed employee spends 75 percent of her time in opening and sorting mail and 25percent of her time in paper work in connectionwithregistered mail.11 The Petitionerdoes not seek the three spare parts clerks in the spare parts section,as their work is allegedly clerical in nature.Theyhandle all the paperwork for thepackagingsection. 370DECISIONS OF NATIONAL RELATIONS BOARDhave been uniform for all of the Employer's employees; 12that,except for guards and one mailroom employee, allemployeeswork the same hours and all enjoy the samefacilities;and that there has been no employee interchangebetween the classifications in each of the units requested bythe Petitioner.'3Under these circumstances, we find that the units soughtby the Petitioner, including the principal unit and alternateunits (a) and (b), are not proper departmental units, butconstitute instead artificialgroupingswithout sufficient ho-mogeneity and cohesiveness to warrant representation in theseparateunits sought herein. In so finding, we note the inte-grated nature of the Employer's operations, the centralizedmanagementcontrol, the similar employment conditions forall employees, and the lack of common supervision. and acommon working area between the employees within-the'unitsrequested by the Petitioner.Moreover, it appearsthat the duties and interests of the requested employees arenot otherwise so clearly distinguishable from those of otheremployees in this plant as to warrant a finding of appropriateunits based upon either the principal or first two alternateunit contentions of the Petitioner. Such a finding would requiretheBoard to accord controlling weight to the Petitioner'sextentoforganizationamongthese employees. However,Section 9 (c) (5) of the Act forbids this result. Accordingly,we find the Petitioner's principal unit request and alternaterequests (a) and(b) inappropriate."We find merit, however; in the third alternate unit con=tention(c)where the Petitioner seeks a unit limited todrivers alone. As the record shows that the duties of thedrivers are materially distinct from those of other employeesand as drivers are employees to whom the Board has tradi-tionally granted the right of separate representation, 15, wefind that all drivers (transportation employees) at the Em-ployer's Long Island, New York, plants, excluding supervisorswithin the meaning of the Act, constitute a separate appropriateunit for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.[Text of Direction of Election omittedfrom publication.]12A wage and salary committee, composed of five of the Employer's officers, establishesuniform. plantwide personnel policies and administers a wage- rate review system for allemployees.19 There have been, on the other hand,a substantial number of transfers by employees inor out of the requested units since January 1951.14 EngineeringResearch Associates, Inc., 11 NLRB 207; California Research & Develop-ment Co., 100 NLRB 1385; National Cylinder Gas Co., 100 NLRB 768; American OpticalCo.,96 NLRB 233; Cannell & Chaffin, Inc., 85 NLRB 887. Although the record indicatesthat the larger unit proposed by the Employer could be appropriate, we shall not directan election in such unit.To do so would requirea majormodification of the Petitioner'srequested unit, unsupported by a sufficient showing of interest on the part of the Petitioner.Sidney Meyers, Inc., 92 NLRB 112.1sGeneralBox Co., 93 NLRB 789; D. B. Thornton Co., 94 NLRB 1188; Sidney Meyers,Inc., supra.